Citation Nr: 0605958	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  04-18 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to an initial compensable rating for right 
salpingo-oophorectomy.



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel




INTRODUCTION

The appellant had active military service from March 1983 to 
March 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks an initial compensable rating for right 
salpingo-oophorectomy.  The removal of one ovary is evaluated 
as non-compensable while the removal of both ovaries is 
evaluated at 30 percent disabling.  See 38 C.F.R. § 4.116, 
Diagnostic Code 7619 (2005).

In a February 2005 rating decision, the RO denied service 
connection for left tubal ectopic pregnancy, status-post left 
salpingectomy because there was no medical evidence in the 
file to support her claim.  This service connection issue is 
intertwined with the issue before the Board, and needs to be 
addressed before we proceed to the merits on this issue.  

Review of the record reveals several attempts by both 
appellant and the RO while the case was there to get records 
of the 1987 treatment for the left tubal pregnancy.  It was 
asserted that a California VA medical center had paid for the 
treatment.  That was not confirmed and ultimately the case 
was forwarded to the Board on the certified issue.  In August 
2005, the veteran submitted medical evidence concerning her 
June 1987 operation for a left tubal ectopic pregnancy.  She 
provided this additional evidence after the RO's February 
2005 rating decision, and did so without waiving initial RO 
review.  It was recently received at the Board and has been 
associated with the record.

Since the veteran's claim for a compensable rating for her 
right salpingo-oophorectomy is intertwined with her claim for 
service connection for left tubal ectopic pregnancy, status-
post left salpingectomy, the Board believes consideration of 
her initial rating claim is premature.

Thus, due process requires that this case be REMANDED to the 
RO for the following action:

1.  The RO should readjudicate the issue of service 
connection for left tubal ectopic pregnancy, 
status-post left salpingectomy.  If the benefits 
sought are not granted, appellant must timely 
disagree and steps for completing an appeal as to 
this issue must be completed.  Then, that claim 
should be returned to the Board.  If the appeal is 
not completed, that issue should not be certified 
to the Board.

2.  Thereafter, the RO should readjudicate the 
veteran's claim for an initial compensable rating 
for right salpingo-oophorectomy.  If service 
connection for additional pathology is accomplished 
as a result of paragraph 1 above, the matter should 
be readjudicated accordingly.  If the benefits 
sought on appeal remain denied, the veteran should 
be provided with a supplemental statement of the 
case (SSOC).  The SSOC should contain notice of all 
relevant actions taken on the claim, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issues 
currently on appeal since the March 2004 SOC.  An 
appropriate period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

